DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Imaji et al. (US 2017/0149062), hereinafter Imaji.
Regarding Claims 1, 4 and 5, Imaji teaches a carbonaceous material for a negative electrode active material additive for a lithium secondary battery having Dv50 of 6 µm or less and Dn50 of 1 µm or less, wherein Dv50 refers to a particle diameter when a cumulative volume is at 50% from a small diameter in a particle size distribution measurement by a laser scattering method, and Dn50 refers to a particle diameter when a cumulative number of particles is at 50% from a small particle diameter in a particle size distribution measurement by a laser scattering method; the carbonaceous material has a BET specific surface area (SSA) of 3 m2/g or more and 10 m2/g or less and a (002) average layer spacing (d(002)) of 3.4 A or more and 4.0 A or less as determined by an X-ray diffraction method, see e.g., paras. [0094]-[0095], [0097]-[0098], and working example w (where Dv50 and Dn50 are 4.5 µm and 0.7 µm, respectively, while the BET SSA and d(002) are 9.5 m2/g and 0.383 nm, respectively). See also working examples 2 and 3 with respect to the rejection of claims 1 and 5. 

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (WO 2012/091515), hereinafter Lee.
Regarding Claims 1 and 8, Example 1 of Lee involves heat treating 175 parts by weight of isocyanate with respect to 100 parts by weight of a polyol under an inert gas atmosphere to carbonize the polyurethane resin; the Dv50 is 6 µm or less (i.e., pulverized by jet mill to obtain an average particle size D50 of 3 µm to 20 µm), see also the description lines 88-104, 120-143, 191-194, 199-163, 243-262 and claims 1-16. With respect to Dn50, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01. Considering the carbonaceous material of Lee is produced by an identical process (as detailed above) and involves pulverizing to obtain the claimed Dv50 value (i.e., 6 µm; in a range of 3 to 50 µm, see lines 243-262 and Example 1), the claimed property (Dn50 of 1 µm or less) would be expected. Example 1 of Lee is within the claimed range, thus anticipates the claimed range, see MPEP 2131.03. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.
Regarding Claims 4-6, and 9-10, Lee teaches the BET surface area is between 3 m2/g to 10 m2/g; the average layer spacing d(002) is 3.4 Å to 4.0 Å; the crystallite diameter Lc (002) is 0.8 nm to 2 nm; the polyol is selected from a polyether based polyol, PHD, Manmich polyol, etc., while the isocyanate is selected from HDI, IPDI, TDI, 2,2’-MDI, 2, 4’-MDI, 4, 4’-MDI, etc. See the description lines 88-104, 120-143, 191-194, 199-163 and 286-296, and claims 1-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (WO 2012/091515) in view of Imaji et al. (US 2017/0149062), hereinafter Lee and Imaji.
Claims 1, 4-6, and 8-10 are rejected in the same way as detailed above over Lee (102/103) with the exception of the assumption of Dn50 in claim 1. In this rejection, Lee does not teach or suggest Dn50 is 1 µm or less. However, Imaji teaches the value of number average particle size divided by volume average particle size is not greater than 0.3 to obtain improved charging characteristics, and high discharge capacity per unit volume, see e.g., para. [0134] and Table 1. It would be obvious to one having ordinary skill in the art Dn50 in Lee is 1 µm or less to obtain improved charging characteristics, and high discharge capacity per unit volume. The modification of Lee, who teaches Dv50 of e.g., 4 µm, in view of Imaji, who teaches Dn50/ Dv50 = 0.2, suggests a Dn50 of about 0.8 µm (i.e., Dn50 = 0.2(4 µm) = 0.8 µm).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaji in view of Waseda et al. (JP2015035378, machine translation provided), hereinafter Waseda.
Regarding Claim 2, Imaji teaches DV10 is 2.2 µm or less (i.e., 1.2 µm, see e.g., Working Example 2), but does not teach Dn10 is 0.6 µm or less. However, Waseda teaches when the particle distribution based on the number of particles Dn10 is 3 µm or less (while Dv50 is 20 µm or less), the battery is able to achieve both high rate characteristics and durability at a high level because the proportion of fine particles in the electrode active material is controlled. Specifically, high rate is realized because an appropriate number of fine particles is secured such that the contact area of the electrolytic solution with the carbon particles increases to suppress resistance; however the amount of fine particles is controlled from increasing too much such that the reaction activity with the electrolyte is suppressed where that the electrolyte is suppressed from being reduced and decomposed, thereby obtaining high durability. See e.g., paras. [0006]-[0014]. It would be obvious to one having ordinary skill in the art to control the number of fine particles suggested by Waseda in the electrode of Imaji to achieve both high rate characteristics and durability. The range disclosed by Waseda (Dn10 is 3 µm or less) overlaps with Dn10 is 0.6 µm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaji in view of Nakamura et al. (US 2016/0111724), hereinafter Nakamura.
Regarding Claim 3, Imaji teaches DV90 is 11 µm or less (i.e., 9.3 µm, see e.g., Working Example 2), but does not teach Dn90 is 3 µm or less. However, Nakamura teaches carbon particles must limit the number of fine particles and large particles to manage electrode density and output characteristics. For example, when there is a high number of fine particles, it is difficult to raise the electrode density; in contrast, when large particles are high in number, there is a tendency in which the output characteristics degrade because a diffusion distance of lithium ions in the solid becomes longer. As such, the carbon particles are preferably not less than 90% (on a number basis) to have a particle size of not less than 1 µm and not more than 50 µm, see e.g., para. [0018]. It would be obvious to one having ordinary skill in the art to control Dn90 between 1 µm to 50 µm to balance electrode density with output characteristics, as suggested by Nakamura. The range disclosed by Nakamura overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imaji in view of Imaji et al. (US 2015/0263347), hereinafter Imaji II.
Regarding Claim 6, Imaji does not teach the Lc value. However, Imaji II teaches Lc is preferably 3 nm or less (preferably 0.5 nm to 2 nm) to ensure the carbon structure is not destroyed during lithium doping/dedoping, thereby ensuring repetition characteristics, see e.g., paras. [0101]-[0102]. It would be obvious to one having ordinary skill in the art the Lc is 3 nm or less (between 0.5 nm to 2 nm) to improve repetition characteristics.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imaji in view of Wakizaka et al. (US 2012/0189913), and Petrat et al. US 2007/0281216), Wakizaka, and Petrat.
Regarding Claim 7, Imaji utilizes the carbonaceous material as the only electroactive component in the negative electrode (para. [0101]-[0102]), hence does not teach the carbonaceous material is present in an amount of 5 wt%. However, Wakizaka teaches it is impossible to exceed the theoretical capacity of carbonaceous materials using purely carbonaceous materials as the active material; rather, higher theoretical capacities can be achieved by mixing the carbon material with other actives materials (e.g., silicon powder) having higher theoretical capacity than carbon, see e.g., para. [0004].  Petrat utilizes just 5 wt.% of a carbonaceous material (with respect to 100 wt.% of a total electrode material) mixed with silicon and binder to obtain an electrode material with high reversible capacity while only small irreversible capacitance losses in the first cycle, and sufficient mechanical stability during cycling, paras. [0010]-[0019], [0028]. It would be obvious to one having ordinary skill in the art the electrode of Imaji includes 5 wt.% or less of carbonaceous material (while including more amounts of silicon) with respect to the total electrode active material and carbonaceous material with the expectation of higher reversible capacity (in view of the silicon active) while only small irreversible capacitance losses in the first cycle, and sufficient mechanical stability during cycling. ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007), MPEP 2144.05, I. and II. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729